

NOTICE OF GRANT OF STOCK OPTIONS
AND GRANT AGREEMENT
Progress Software Corporation
ID: 04-2746201
14 Oak Park
Bedford, Massachusetts 01730
«Last_Name», «First_Name»
ISSUED PURSUANT TO THE 2008 STOCK OPTION AND INCENTIVE PLAN
«Grant_type»
Option Number:    «Option»
Date of Option Grant:    «option_Date»
Plan:    «Plan»
Price of the Shares Granted:    «total_price»
Total Number of Shares Granted:    «num_shares»
Option Price per Share:    «Price»
You have the right to purchase the number of shares of Common Stock of Progress
Software Corporation for the Price per Share on or before the Expiration Date
(«expire»), all as set forth above. The option is subject to the full terms and
conditions attached hereto. This option shall become exercisable in accordance
with the Vesting Schedule below.
VESTING SCHEDULE

LIBB/1561639.1

--------------------------------------------------------------------------------



NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE PROGRESS SOFTWARE CORPORATION
2008 STOCK OPTION AND INCENTIVE PLAN


Name of Optionee:     
No. of Option Shares:
Option Exercise Price per Share:     
Grant Date:     
Expiration Date:
Pursuant to the Progress Software Corporation 2008 Stock Option and Incentive
Plan as amended through the date hereof (the “Plan”), Progress Software
Corporation (the “Company”) hereby grants to the Optionee named above, who is an
employee of the Company, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $.01 per share, of the Company (the “Stock”) at the
Option Exercise Price per share specified above subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended.
1.    Exercisability. This Stock Option shall be exercisable in fifty-four (54)
equal monthly increments commencing on the first day of the month following the
completion of six months of service by the Optionee with the Company.
2.    Manner of Exercise.
(a)    From time to time on or prior to the Expiration Date, the Optionee may
give written notice to the Administrator or E*Trade of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
(b)    Payment of the Option purchase price may be made by one or more of the
following methods: (i) in cash, by certified or bank check or other instrument
acceptable to the Company; (ii) through the delivery of shares of Stock (or
attestation to the ownership) that have been purchased by the Optionee on the
open market or that have been beneficially owned by the Optionee for at least
six months; (iii) a combination of (i) and (ii); or (iv) by the Optionee
delivering to the Company a properly executed written or electronic exercise
notice together with irrevocable instructions to E*Trade or other broker
acceptable to the Company to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the option purchase price.
(c)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws

2



--------------------------------------------------------------------------------



or regulations in connection with such transfer and with the requirements hereof
and of the Plan. The determination of the Administrator as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to this Stock Option unless and until this Stock Option
shall have been exercised pursuant to the terms hereof, the Company or the
transfer agent shall have transferred the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company. Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.
(d)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3.    Termination as Employee. If the Optionee ceases to be an employee of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below:
(a)    Termination by Reason of Death. If the Optionee ceases to be an employee
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date may be exercised by his or her legal representative or legatee for
a period of 24 months from the date of cessation of service as an employee or 10
days after the end of the blackout period in effect during such post-termination
period, if later; provided, however, that this Stock Option shall nevertheless
expire on the Expiration Date, if earlier.
(b)    Termination by Reason of Cause. If the Optionee ceases to be an employee
by reason of the Optionee’s termination of service for Cause (as defined in the
Plan), no portion of this Stock Option may be exercised after the last day of
employment.
(c)    Termination by Reason of Disability. If the Optionee ceases to be an
employee by reason of the Optionee’s Disability (as defined in the Plan), any
portion of this Stock Option outstanding on such date, may be exercised by the
Optionee for a period of 12 months from the date of cessation of services as an
employee or 10 days after the end of the blackout period in effect during such
post-termination period, if later; provided, however, that this Stock Option
shall nevertheless expire on the Expiration Date, if earlier.
(d)    Other Termination. If the Optionee ceases to be an employee for any
reason other than the Optionee’s death or termination for Cause or Disability,
any portion of this Stock Option outstanding on such date may be exercised for a
period of 90 days from the date of cessation of services as an employee or 10
days after the end of the blackout period in effect during such post-termination
period, if later; provided, however, that this Stock Option shall nevertheless
expire on the Expiration Date, if earlier.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the

3



--------------------------------------------------------------------------------



laws of descent and distribution; provided, however, that with the consent of
the Administrator, this Stock Option may be transferred, without payment of
consideration, to a member of the Optionee’s immediate family or to a trust or
partnership whose beneficiaries are members of the Optionee’s immediate family.
6.    No Obligation to Continue as an Employee. Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as an
employee of the Company.
7.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
PROGRESS SOFTWARE CORPORATION
By:        
Title:        
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated: ______________________        
Optionee’s Signature





4

